Citation Nr: 1421099	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  08-06 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a gunshot wound of the left thigh.

2.  Entitlement to service connection for a right thigh scar.

3.  Entitlement to service connection for shortening of the left lower extremity.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with insomnia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to March 2001 and from June 2001 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2009, July 2010, and in March 2013, the Board remanded the appeal for additional development which has been completed.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of this hearing is in the claim file.

The Veteran submitted additional evidence following the most recent supplemental statement of the case.  As he also submitted a waiver of initial RO review, the Board may consider this evidence in the first instance.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The Veteran sustained a gunshot wound to his left thigh on July 14, 2003, while stationed in Iraq.

2.  The Veteran's left thigh gunshot wound and its residuals; which a right thigh scar, shortening of the left lower extremity, and an acquired psychiatric disorder, were not incurred in the line of duty and were the result of willful misconduct.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a gunshot wound of the left thigh have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303 (2013).

2.  The criteria for service connection for a right thigh scar have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303 (2013).

3.  The criteria for service connection for shortening of the left lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303 (2013).

4.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD with insomnia, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent to the Veteran in March 2004 and September 2004, prior to the initial rating decision.  In this correspondence, VA informed the Veteran of the evidence needed to establish service connection for his claimed disabilities, as well as his responsibilities, and those of VA, for obtaining relevant evidence.

The Veteran was sent another notice letter in October 2006 that included notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities under consideration.  A statement of the case issued in January 2008 provided the Veteran with notice about how VA determines willful misconduct.  The claims were thereafter readjudicated in a supplemental statement of the case issued in October 2012.  

To the extent there existed any error by VA in the content or timing of the notice provided as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was non-prejudicial, in that it did not affect the essential fairness of the adjudicatory process.  Based on a review of the entire file, the Veteran had a full understanding of the elements required to prevail on his claims.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, the Veteran's service treatment records, service personnel records, and available post-service treatment records have been secured.  He was also provided VA examinations in April 2004.  The examination reports are adequate because the examiners conducted a clinical evaluation, reviewed the medical history, and described the claimed disabilities in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  

The Veteran also had the opportunity to present evidence and argument in support of his appeal before the undersigned VLJ at an August 2013 hearing.  With respect to this hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the VLJ identified the issues on appeal.  The VLJ also specifically sought to identify any pertinent evidence not currently associated with the claims file, such as asking the Veteran to submit evidence in his possession showing his Purple Heart award had been reinstated and inquiring as to whether there had been any additional investigations by the Department of Defense.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  

VA's duty to assist is met.  The record demonstrates that the Veteran is fully aware of the issues on appeal, the criteria needed to substantiate his claims, and the evidence required to support his claims.  He has not identified any pertinent evidence that remains outstanding.  Accordingly, the Board will address the merits of the claims.


Analysis

The Veteran seeks service connection for a gunshot wound to the left thigh that was sustained in service in July 2003.  He also seeks service connection for several disabilities associated with that injury, including a right thigh scar, shortening of the left lower extremity, and a psychiatric disorder.  

Service treatment records show that while the Veteran was stationed in Iraq, he suffered a gunshot wound to the left thigh on July 14, 2003, resulting in an open fracture to the femur.  A July 2003 Statement of Medical Examination and Duty Status report shows that the Veteran's left thigh gunshot injury was initially found to have been incurred in the line of duty and as a result of enemy sniper fire.  In August 2003 he underwent a split-thickness skin graft of the right thigh to be used on his left thigh wound.  A September 2003 separation examination shows he underwent multiple reconstructive surgeries on his left leg; he also reported having recurring nightmares about being shot.  

The Veteran was discharged in March 2004, Under Honorable Conditions, and was awarded a Purple Heart for wounds received as a result of enemy or hostile actions.

In March 2004, the Veteran filed a claim seeking service connection for his injuries.  In a rating decision issued that same month, service connection was granted for residuals of the gunshot wound, left thigh, post open internal fixation and skin graft; and for a residual scar, right thigh, post skin graft.  A decision on the claims for a sleep disorder, shortening of the left lower extremity, and PTSD were deferred until the Veteran could undergo a VA examination.  

In March 2004, while the Veteran's service connection claims were pending, VA received notification that the Veteran's separation orders and DD Form 214 were revoked.

Information in the claims file reflects that the Criminal Investigation Division had launched an investigation into the July 14, 2003, incident after receiving information that the Veteran and another service member, PFC J., had conspired to shoot each other and that PFC J. did in fact shoot the Veteran in his left thigh with his service weapon on July 14, 2003.  

Evidence obtained during the course of this investigation is contained within in the claims file.  Of note is a sworn witness statement dated in March 2004.  In this statement, a service member (PFC R.) indicated that PFC J. told him that he and the Veteran planned to shoot each other while in Iraq so that the Veteran could leave service.  PFC R. also stated that PFC J. had admitted to intentionally shooting the Veteran in the left leg on July 14, 2003, as planned.  

In a subsequent sworn statement in March 2004, PFC J. admitted to investigating officials that he and the Veteran planned to shoot each other while in Iraq and that he intentionally shot the Veteran in the left leg on July 14, 2003.  PFC J. also testified under oath as to these same facts.

In April 2004, the Veteran was called back to active duty on the charge that his separation had been obtained through fraud.  

A Criminal Investigation Division report dated in May 2004 shows that the investigation established probable cause to believe that the Veteran had committed the offense of conspiracy, when he and PFC J. planned to shoot each other to expedite leaving Iraq.  The investigation further established probable cause to believe the Veteran had committed the offenses of malingering and making a false official statement when he reported the injury as the result of a hostile fire attack, and of procuring a fraudulent separation when he knowingly provided false statements to Medical Separation Board Offices and Doctors to effect an honorable medical separation as a result of deliberately inflicted injuries.  

In June 2004, the Veteran voluntarily requested discharge in lieu of trial by court-martial under Army Regulation 635-200.  The court-martial was based on charges that he made knowingly false representation that his injury was caused by hostile fire, when in fact; he was deliberately shot by a US service member in order to avoid service.  In his request for a discharge in lieu of trial by court-martial, the Veteran, who was represented by counsel, acknowledged guilt of the charge against him or of a lesser-included offense contained therein.  

The Veteran received an Other Than Honorable discharge on July 16, 2004, in lieu of trial by court martial.  His Purple Heart award was deemed to be invalid.

In a May 2005 Administrative Decision, the RO determined that the Veteran's character of discharge for the period of service from June 14, 2001, to July 16, 2004, was under dishonorable conditions and he was therefore not entitled to any VA benefits.  The Veteran appealed from this decision.

In September 2005, the Veteran applied for an upgraded discharge.  In April 2006, an Army Discharge Review Board determined that the characterization of his discharge was too harsh.  The Discharge Review Board upgraded the Veteran's character of discharge to General, Under Honorable Conditions.  

In a December 2006 Administrative Decision, the RO determined that the injuries the Veteran sustained in service were the result of his own willful misconduct.  [This decision contains an incorrect date of January 29, 2004.  The correct date should read July 14, 2003.]  This appeal ensued.  

Service connection will be granted if it is shown that a Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty that is not the result of the service member's own willful misconduct.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(m), (n), 3.301(a).  

"In the line of duty" means an injury or disease incurred in service unless such injury or disease was the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.1(m).  There is a presumption in favor of a finding of line of duty.  38 U.S.C.A. § 105(a).  

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1(n)(3).  

The evidence of record clearly shows that the Veteran sustained a left thigh gunshot injury during service and underwent skin grafting with his right thigh as a donor site.  In addition, an April 2004 VA examination report shows a diagnosis of insomnia.  The examiner also noted that the Veteran's left thigh was markedly deformed with post-surgical changes; he was missing a significant portion of his left thigh musculature; the range of motion in his left knee was markedly limited; and a length discrepancy was noted between his right and left legs.  At an April 2004 VA psychiatric examination, the Veteran was diagnosed with PTSD secondary to having been shot in the leg.

The Board, however, must determine whether the left thigh gunshot injury and related disabilities were incurred in the line of duty or were due to the Veteran's own willful misconduct, thereby barring him from establishing service connection.

A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  38 C.F.R. § 3.1(n). 

The Board acknowledges that in 2003, the service department initially determined the Veteran's left thigh gunshot injury was incurred during the line of duty and was not due to misconduct.  He was even awarded a Purple Heart award for this injury.  

However, the facts also show that a subsequent criminal investigation revealed probable cause to bring court martial charges against the Veteran for the offenses of malingering, making a false official statement, and procuring a fraudulent separation -all in connection with his left thigh gunshot injury.  

The facts also show the Veteran voluntarily requested a discharge in lieu of trial by court-martial under Army Regulation 635-200 in June 2004, and in doing so acknowledged guilt of the charges against him or of lesser-included offenses contained therein.  He received an Other Than Honorable discharge on July 16, 2004, in lieu of trial by court martial.  His Purple Heart award was deemed to be invalid and was rescinded.  There is no credible or official indication that it has been reinstated.

While there is no indication that the service department ever issued an official Line of Duty determination rescinding the initial one in 2003, and despite the fact that the Veteran received an upgraded discharge from an Army Discharge Review Board in April 2006, the Board finds that based on the totality of the evidence the initial service department finding (that the Veteran's left thigh gunshot injury was not due to misconduct) is patently inconsistent with the facts and the requirements of laws administered by VA.

If it is determined that an exception to line of duty does apply (such as willful misconduct), and the claim is denied solely on the basis of such exception, it must be established that the denial of the claim was justified by a preponderance of the evidence.  Thomas v. Nicholson, 423 F.3d 1279, 1284-85 (Fed. Cir. 2005); Daniel v. Brown, 9 Vet. App. 348, 351 (1996); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  Additionally, the element of knowledge of or wanton or reckless disregard of the probable consequences must be specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 503-04 (1996).

As will be discussed below, the preponderance of the evidence establishes that the Veteran's left thigh gunshot injury (and as a result his right thigh scar, shortening of the left lower extremity, and acquired psychiatric disorder, diagnosed as PTSD with insomnia) is the result of the Veteran's willful misconduct and further, that the denial of this claim is justified.  

The Veteran has raised several arguments as to why the Board should find that his injuries were incurred in the line of duty, and were not due to willful misconduct.  He alleges that he does not know who shot him.  He also asserts that he only agreed to a discharge in lieu of trial by court-martial because his legal counsel advised him that he was not pleading guilty to any charges; and because while awaiting his court-martial trial the Army was restricting his movements and the persons with whom he could have contact and was also penalizing him financially by recouping his severance pay.

He also asserts that the sworn statements and testimony provided by PFJ J. during the course of the line of duty investigation are false.  He contends that PFC J. made these false allegations in order to receive a lesser punishment after being apprehended while drinking and driving under age and without a license in March 2004.  

The Veteran further contends that the charges and subsequent investigation were a form of retaliation by a former superior due to the Veteran's romantic relationship with that superior's wife.  

The Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In doing so, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  See Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has considered the statements of the Veteran, the statements by PFC J., and the findings of the Criminal Division Investigative Report.  The Board finds that the Veteran's current statements are not credible or particularly persuasive as they are inconsistent with other evidence of record.  

The Veteran's current statements that he and PFC. J. did not plan to shoot each other while in Iraq, and that he was not shot in the left thigh by PFC. J. as a result of such plan, is inconsistent with his admission of guilt in June 2004 when he requested a discharge in lieu of trial by court-martial.  In his signed request for a discharge in lieu of trial by court-martial, he acknowledged guilt of the charge against him or a lesser-included offense.  The Veteran was represented by counsel at the time he signed this form and in signing the form, acknowledged that he had been advised of the implications of signing such an agreement.  This prior admission of guilt with respect to the charges levied against him is highly persuasive, and the inconsistency between his prior admission of guilt and his current assertions weigh heavily against the claim.

Further, the Veteran's current statements that he did not plan the shooting with PFC J. are not credible because they are self-serving.  It is clearly in the Veteran's own interests to deny that he planned the shooting with PFC J. so that he may obtain VA compensation for his injuries.  

The Board can find no reason to doubt the admission of guilt by PFC J., as well as his sworn testimony as to the Veteran's involvement in the events surrounding the July 2003 shooting, particularly as those admissions were against PFC J.'s self-interest.  There is no evidence to support the Veteran's allegation that PFC J. lied about the shooting in order to avoid punishment for a drinking and driving offense.  It is also significant that another witness testified, under oath, that PFC J. confessed to planning and intentionally shooting the Veteran on July 14, 2003.  

There also is no persuasive evidence which establishes that the Veteran's ex-supervisor and commanding officers conspired to bring charges, or exhibited any bias against him during the course of the in-service investigation.  And the Veteran has not provided any credible evidence, other than his own beliefs, to support his contentions in this regard.  

The Board finds the May 2004 findings of the Army Criminal Investigation Division to be highly persuasive.  The report is considered both competent and credible because it was the result of a thorough investigation by investigative officials whose interests were in creating a factual and truthful record.  

The Board further finds that the Veteran's planning of the shooting with PFC J., whether to avoid further service or for some other reason, amounted to deliberate and intentional wrongdoing with knowledge of, or wanton and reckless disregard of, its probable consequences.  Such willful misconduct was the proximate cause of his left thigh gunshot wound injury and the resultant disabilities.  

The preponderance of the evidence establishes that the Veteran's left thigh gunshot wound, right thigh scar, shortening of the left lower extremity, and an acquired psychiatric disorder, diagnosed as PTSD with insomnia are the result of his willful misconduct.  Accordingly, service connection is not warranted.


ORDER

Service connection for residuals of a gunshot wound of the left thigh is denied.

Service connection for a right thigh scar is denied.



Service connection for shortening of the left lower extremity is denied.  

Service connection for an acquired psychiatric disorder, to include PTSD with insomnia is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


